DETAILED ACTION
In response to remarks filed on 7 March 2022
Status of Claims
Claims 1-20 are pending;
Claims 1, 3, 9-12, 14, 15 and 18 are currently amended;
Claims 2, 4-8, 13, 16, 17, 19 and 20 were previously presented;
Claims 1-20 are rejected herein.
Response to Arguments
Applicant’s arguments filed on 7 March 2022 have been fully considered and they are not persuasive. The term horizontal is relative to someone’s point of view. The claim doesn’t contain a reference of horizontal in respect to what element. Furthermore, the structure of Robb would still work with a horizontal force relative to the ground surface as the limitations are written as intended use with terms like “configured to”. The grappler of Robb can be attached to the end of a pipe to pull sideways parallel to the ground surface.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 7-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robb (U.S. Patent No. 1,877,974) in view of Reynolds et al (U.S. Patent No. 4,148,445).
As to Claim 1, Robb discloses a pipe deployment system comprising: 
Pipe deployment equipment (G); and 
A pulling device (C) configured to be secured to an unspooled section of the pipe segment (H) to enable pulling equipment (B) secured to the pulling device via a pulling cable (D) to exert horizontal pulling force (“horizontal” is relative to someone’s point of view. The claim doesn’t contain a reference of horizontal in respect to what other element) on the pipe segment in a direction away from the pulling device, wherein the pulling device comprises: 
A device body configured to be disposed around the unspooled section of the pipe segment (H); wherein the device body comprises:
The first body arm (3) is configured to be secured to a first cable branch (Respective 5) of the pulling cable; and 
The second body arm (3a) is configured to be secured to a second cable branch (Respective 5) of the pulling cable that is connected to the first cable branch; 
A first pipe grabber (2a) secured to the first body arm (3) of the device body; and 
A second pipe grabber (2) secured to the second body arm (3a) of the device body such that the second pipe grabber and the first pipe grabber open towards one another, wherein, when the horizonal pulling force is exerted on the pulling device via the pulling cable, the first body arm (3) and the second body arm (3a) are configured to pivot such that the first pipe grabber (2a) and the second pipe grabber (2) move toward one another using a first portion of the horizontal pulling force to facilitate securing the pulling device to the unspooled section of the pipe segment.
However, Robb is silent about a pipe deployment equipment, wherein a pipe drum having spooled thereon a pipe segment comprising tubing that defines a pipe bore and a fluid conduit within an annulus of the tubing is configured to be loaded on the pipe deployment equipment; wherein the pulling force on the pipe segment is exerted in a direction away from the pipe drum; using a second portion of the horizontal pulling force to pull the unspooled section of the pipe segment away from the pipe drum. Reynolds discloses a pipe deployment equipment (R), wherein a pipe drum (#32) having spooled thereon a pipe segment (P) comprising tubing that defines a pipe bore and a fluid conduit within an annulus of the tubing is configured to be loaded on the pipe deployment equipment (The limitation uses “configured to”. A fluid conduit within an annulus of the tubing is capable of being loaded on the pipe deployment equipment); wherein the pulling force on the pipe segment is exerted in a direction away from the pipe drum; using a second portion of the horizontal pulling force to pull the unspooled section of the pipe segment (P) away from the pipe drum (#32). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide pipe deployment equipment, wherein a pipe drum having spooled thereon a pipe segment comprising tubing that defines a pipe bore and a fluid conduit within an annulus of the tubing is configured to be loaded on the pipe deployment equipment; wherein the pulling force on the pipe segment is exerted in a direction away from the pipe drum; using a second portion of the horizontal pulling force to pull the unspooled section of the pipe segment away from the pipe drum. The motivation would have been to provide storage means of pipe. 
As to Claim 3, Robb as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Robb as modified also teaches wherein the device body of the pulling device comprises a body base (1) configured to cover the unspooled section of the pipe segment, wherein the first body arm and the second body arm of the device body are pivotably connected to the body base.  
As to Claim 4, Robb as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Robb as modified also teaches wherein the pulling device comprises a spacer bar opening (Opening receiving 8) in the first body arm of the device body; and a spacer bar (9) configured to be secured in the spacer bar opening when the unspooled section of the pipe segment has a specific outer surface diameter to facilitate blocking movement of the first body arm and the second body arm of the pulling device toward one another beyond a certain point.  
As to Claim 7, Robb as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Robb as modified also teaches wherein the pulling device comprises a guide assembly configured to enable the pulling device to be selectively operated as a guiding device in the pipe deployment system, wherein the guide assembly comprises: a roller spring having a first end secured to a closed end of a roller recess on an inner surface of the first pipe grabber; and a guide roller (6) secured to a second end of the roller spring, wherein the guide assembly is in an activated state when the guide roller extends out of the roller recess beyond the inner surface of the first pipe grabber and in a deactivated state when the guide roller does not extend out of the roller recess beyond the inner surface of the first pipe grabber.  
As to Claim 8, Robb as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Robb as modified also teaches wherein: the first body arm comprises a first pad eye (4) configured to enable the first cable branch of the pulling cable to be secured to the first body arm; and the second body arm comprises a second pad eye (4) configured to enable the second cable branch of the pulling cable to be secured to the second body arm.  
As to Claim 9, Robb discloses a method of operating a pipe deployment system, comprising: 
Disposing a pulling device (C) of the pipe deployment system around a free section of a pipe segment (H) that has been unspooled off; 
Securing a first cable branch (Left 5) of a pulling cable to a first body arm (3) of the pulling device via a first pad eye (4) on the first body arm; 
Securing a second cable branch (Right 5) of the pulling cable to a second body arm (3a) of the pulling device via a second pad eye (4) on the second body arm, wherein the second cable branch is connected to the first cable branch of the pulling cable (They’re connected via D’); and 
Exerting, using pulling equipment (B) in the pipe deployment system, horizontal pulling force (“horizontal” is relative to someone’s point of view. The claim doesn’t contain a reference of horizontal in respect to what other element) on the pulling cable (D) in a direction away from the pulling device to cause the first body arm (3a) and the second body arm (3) to move toward one another such that a first pipe grabber (2) secured to the first body arm and a second pipe grabber (2a) secured to the second body arm engage an outer surface of the pipe segment as well as to cause more of the pipe segment to be unspooled off.  
However, Robb is silent about the pipe segment unspooled off of a pipe drum and the horizontal pulling force pulling the cable on a direction away from the drum. Reynolds discloses a pipe drum (#32) having spooled thereon a pipe segment (P) and a pulling force pulling the cable on a direction away from the drum. At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to unspool off the pipe segment from a pipe drum and pulling the cable on a direction away from the drum. The motivation would have been to provide storage means of pipe.
As to Claim 10, Robb as modified teaches the invention of Claim 9 (Refer to Claim 9 discussion). Robb as modified also teaches wherein exerting the horizontal pulling force on the pulling cable comprises using a first portion of the horizontal pulling force to move the first body arm (3) and the second body arm (3a) of the pulling device toward one another to facilitate securing the pulling device to the free section of the pipe segment; and using a second portion of the horizontal pulling force to pull the pulling device and, thus, the free section of the pipe segment away from the pipe drum to facilitate unspooling more of the pipe segment off of the pipe drum.  
As to Claim 11, Robb as modified teaches the invention of Claim 9 (Refer to Claim 9 discussion). Robb as modified also teaches comprising, before exerting the pulling force on the pulling cable, securing a spacer bar (9) in a spacer bar opening (Opening of 8) in the first body arm of the pulling device that is associated with a default outer surface diameter of the free section of the pipe segment such that the spacer bar extends out toward the second body arm of the pulling device (It extends towards the second body arm if the intersection of 10 and 9 is taken as a point of reference).  
As to Claim 13, Robb as modified teaches the invention of Claim 9 (Refer to Claim 9 discussion). Robb as modified also teaches comprising: deactivating a first guide assembly of the pulling device at least in part by pushing a first guide roller (6) of the first guide assembly into a first roller recess on a first inner surface of the first pipe grabber (2a) such that the first guide roller does not extend out of the first roller recess beyond the first inner surface of the first pipe grabber; and deactivating a second guide assembly of the pulling device at least in part by pushing a second guide roller (6) of the second guide assembly into a second roller recess on a second inner surface of the second pipe grabber (2) such that the second guide roller does not extend out of the second roller recess beyond the second inner surface of the second pipe grabber.  
Claims 2, 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robb (U.S. Patent No. 1,877,974) in view of Reynolds et al (U.S. Patent No. 4,148,445); and further in view of Lindberg (U.S. Patent No 3,082,031).
As to Claim 2, Robb as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Robb as modified is silent about wherein the first pipe grabber comprises a first pad with a semi-circular radial profile; and the second pipe grabber comprises a second pad with a semi-circular radial profile. Lindberg discloses a first pipe grabber with a first pad (55) with a semi-circular radial profile; and a second pipe grabber with a second pad (55’) with a semi-circular radial profile. At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to make the first pipe grabber comprise a first pad with a semi-circular radial profile and make the second pipe grabber comprise a second pad with a semi-circular radial profile. The motivation would have been to provide a buffer against friction.
As to Claim 5, Robb as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). However, Robb as modified is silent about the pulling device comprises a first slide assembly that slidably secures the first pipe grabber to the first body arm of the pulling device; and a second slide assembly that slidably secures the second pipe grabber to the second body arm of the pulling device; and the device body of the pulling device comprises a body base pivotably connected to the first body arm and the second body arm, wherein the first slide assembly and the second slide assembly are configured to flare out from the body base to facilitate adaptively adjusting pipe grabber inner surface diameter based at least in part on an outer surface diameter of the unspooled section of the pipe segment.  Lindberg discloses a pulling device comprising a first slide assembly (24) that slidably secures a first pipe grabber (15’) to the first body arm (13) of the pulling device; and a second slide assembly (22) that slidably secures a second pipe grabber (15) to a second body arm (11) of the pulling device; and the device body of the pulling device comprises a body base (39) pivotably connected to the first body arm and the second body arm, wherein the first slide assembly and the second slide assembly are configured to flare out from the body base to facilitate adaptively adjusting pipe grabber inner surface diameter based at least in part on an outer surface diameter of the unspooled section of the pipe segment. At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide the pulling device with a first slide assembly that slidably secures the first pipe grabber to the first body arm of the pulling device; and a second slide assembly that slidably secures the second pipe grabber to the second body arm of the pulling device; and the device body of the pulling device comprises a body base pivotably connected to the first body arm and the second body arm, wherein the first slide assembly and the second slide assembly are configured to flare out from the body base to facilitate adaptively adjusting pipe grabber inner surface diameter based at least in part on an outer surface diameter of the unspooled section of the pipe segment. The motivation would have been to provide more articulations.
As to Claim 12, Robb as modified teaches the invention of Claim 9 (Refer to Claim 9 discussion). However, Robb as modified is silent about before exerting the pulling force on the pulling cable securing, using a first slide assembly of the pulling device, the first pipe grabber at a first position on the first body arm that is associated with a default outer surface diameter of the free section of the pipe segment; and securing, using a second slide assembly of the pulling device, the second pipe grabber at a second position on the second body arm that is associated with the default outer surface diameter of the free section of the pipe segment. Lindberg discloses securing, using a first slide assembly (24) of the pulling device, a first pipe grabber (15’) at a first position on the first body arm that is associated with a default outer surface diameter of the free section of the pipe segment; and securing, using a second slide assembly (22) of the pulling device, a second pipe grabber (15) at a second position on the second body arm that is associated with the default outer surface diameter of the free section of the pipe segment. At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to before exerting the pulling force on the pulling cable securing, using a first slide assembly of the pulling device, the first pipe grabber at a first position on the first body arm that is associated with a default outer surface diameter of the free section of the pipe segment; and securing, using a second slide assembly of the pulling device, the second pipe grabber at a second position on the second body arm that is associated with the default outer surface diameter of the free section of the pipe segment. The motivation would have been to provide more articulations.
Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robb (U.S. Patent No. 1,877,974) in view of Reynolds et al (U.S. Patent No. 4,148,445); and further in view of Hamilton (U.S. Patent No 3,488,080).
As to Claim 6, Robb as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). However, Robb as modified is silent about wherein the pulling device comprises a first linkage arm secured to the first body arm above a pivotable fastener and secured to the first pipe grabber below the pivotable fastener; and a second linkage arm secured to the second body arm above the pivotable fastener and secured to the second pipe grabber below the pivotable fastener, wherein the second linkage arm and the first linkage arm are pivotably connected via the pivotable fastener. Hamilton discloses a pulling device comprising a first linkage arm (Left 77) secured to a first body arm (Portion above connection between Left 77 and Left 72) above a pivotable fastener and secured to a first pipe grabber (Portion below connection between Left 77 and Left 72) below the pivotable fastener; and a second linkage arm (Right 77) secured to a second body arm (Portion above connection between Right 77 and Right 72) above the pivotable fastener (102) and secured to a second pipe grabber (Portion below connection between Right 77 and Right 72) below the pivotable fastener, wherein the second linkage arm and the first linkage arm are pivotably connected via the pivotable fastener (76). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a first linkage arm secured to the first body arm above a pivotable fastener and secured to the first pipe grabber below the pivotable fastener; and a second linkage arm secured to the second body arm above the pivotable fastener and secured to the second pipe grabber below the pivotable fastener, wherein the second linkage arm and the first linkage arm are pivotably connected via the pivotable fastener. The motivation would have been to provide additional means to further secure the elements of the pulling device together.
As to Claim 14, Robb as modified teaches the invention of Claim 9 (Refer to Claim 9 discussion). However, Rob as modified is silent about wherein exerting the pulling force on the pulling cable comprises pivoting about a pivotable fastener a first linkage arm of the pulling device that is secured to the first body arm above the pivotable fastener and to the first pipe grabber below the pivotable fastener; and pivoting about the pivotable fastener a second linkage arm of the pulling device that is secured to the second body arm above the pivotable fastener and to the second pipe grabber below the pivotable fastener, wherein the second linkage arm and the first linkage arm are pivotable connected via the pivotable fastener. Hamilton discloses pivoting about a pivotable fastener a first linkage arm (Left 77) of a pulling device that is secured to the first body arm (Portion above connection between Left 77 and Left 72) above the pivotable fastener and to the first pipe grabber (Portion below connection between Left 77 and Left 72) below the pivotable fastener; and pivoting about the pivotable fastener a second linkage arm (Right 77) of the pulling device that is secured to the second body arm (Portion above connection between Right 77 and Right 72) above the pivotable fastener and to the second pipe grabber (Portion below connection between Right 77 and Right 72) below the pivotable fastener, wherein the second linkage arm and the first linkage arm are pivotable connected via the pivotable fastener (76). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to pivot about a pivotable fastener a first linkage arm of the pulling device that is secured to the first body arm above the pivotable fastener and to the first pipe grabber below the pivotable fastener; and pivoting about the pivotable fastener a second linkage arm of the pulling device that is secured to the second body arm above the pivotable fastener and to the second pipe grabber below the pivotable fastener, wherein the second linkage arm and the first linkage arm are pivotable connected via the pivotable fastener. The motivation would have been to provide additional means to further secure the elements of the pulling device together.
Claims 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robb (U.S. Patent No. 1,877,974) in view of Lindberg (U.S. Patent No 3,082,031).
As to Claim 15, Robb discloses a pulling device in a pipe deployment system, comprising: 
A device body, wherein the device body comprises: 
A body base (1) configured to cover a section of a pipe segment to be operated on by the pipe deployment system; 
A first body arm (3a) pivotably connected to the body base, wherein the first body arm comprises a first pad eye (4) configured to enable a first cable branch (5) of a pulling cable to be secured to the first body arm; 
A second body arm (3) pivotably connected to the body base, wherein the second body arm comprises a second pad eye (4) configured to enable a second cable branch (5) of the pulling cable to be secured to the second body arm; 
A first pipe grabber (2) secured to the first body arm of the device body, wherein the first pipe grabber is configured to engage an outer surface of the pipe segment (H) when horizontal pulling force (“horizontal” is relative to someone’s point of view. The claim doesn’t contain a reference of horizontal in respect to what other element) is exerted on the pulling cable to pivot the first body arm relative to the body base; and 
A second pipe grabber (2a) secured to the second body arm of the device body configured to engage the outer surface of the pipe segment (H) when horizontal pulling force is exerted on the pulling cable to pivot the second body arm relative to the body base.  
However, Robb is silent about wherein the first pipe grabber comprises a first semi-circular pad and wherein the second pipe grabber comprises a second semi-circular pad. Lindberg discloses a first pipe grabber with a first semicircular pad (#55) and a second pipe grabber with a second semi-circular pad (#55’). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide the first pipe grabber with a first semi-circular pad and the second pipe grabber with a second semi-circular pad. The motivation would have been to provide a buffer against friction. 
As to Claim 16, Robb as modified teaches the invention of Claim 15 (Refer to Claim 15 discussion). Robb as modified also teaches wherein: the first body arm (Lindberg: 13) of the device body comprises a first spacer bar opening (Lindberg: Opening receiving 24) a first distance away from the body base (Lindberg: 39’) of the device body and a second spacer bar opening (Lindberg: Opening receiving 12) a second distance away from the body base of the device body; and the pulling device comprises a spacer bar (#24) configured to be secured in the first spacer bar opening in the first body arm when the section of the pipe segment has a first default outer surface diameter; and secured in the second spacer bar opening in the first body arm when the section of the pipe segment has a second default outer surface diameter (The limitation uses “configured to”. 12 can be removed then 24 is capable of being taken out and is capable of being inserted in the opening where 12 was located).  
As to Claim 17, Robb as modified teaches the invention of Claim 15 (Refer to Claim 15 discussion). Robb as modified also teaches a first slide assembly (Lindberg: 24) that slidably secures the first pipe grabber (Lindberg: 15’) to the first body arm (Lindberg: 13) of the device body, wherein the first slide assembly is configured to selectively secure the first pipe grabber at a first position on the first body arm that is associated with a default outer surface diameter of the section of the pipe segment; and a second slide assembly (Lindberg: 22) that slidably secures the second pipe grabber (Lindberg: 15) to the second body arm (Lindberg: 11) of the device body, wherein the second slide assembly is configured to selectively secure the second pipe grabber at a second position on the second body arm that is associated with the default outer surface diameter of the section of the pipe segment.  
As to Claim 18, Robb as modified teaches the invention of Claim 17 (Refer to Claim 17 discussion). Robb as modified also teaches wherein the first slide assembly (Lindberg: 24) and the second slide assembly (Lindberg: 22) flare out from the body base of the device body before pulling force is exerted on the pulling cable to pivot the first body arm and the second body arm of the device body.  
As to Claim 19, Robb as modified teaches the invention of Claim 15 (Refer to Claim 15 discussion). Robb as modified also teaches comprising a first guide assembly, wherein the first guide assembly comprises a first roller spring having a first end secured to a first closed end of a first roller recess on a first inner surface of the first pipe grabber and a first guide roller (6) secured to a second end of the first roller spring; and a second guide assembly, wherein the second guide assembly comprises a second roller spring having another first end secured to a second closed end of a second roller recess on a second inner surface of the second pipe grabber and a second guide roller (6) secured to another second end of the second roller spring.  
As to Claim 20, Robb as modified teaches the invention of Claim 15 (Refer to Claim 15 discussion). Robb as modified also teaches wherein the first pipe grabber comprises a first stem (Lindberg: One of the three stems secured perpendicularly to the surface of 55’) secured between the first semi-circular pad (Lindberg: #’55) and the first body arm of the device body; and the second pipe grabber comprises a second stem (Lindberg: One of the three stems secured perpendicularly to the surface of 55) secured between the second semi- circular pad (Lindberg: #55) and the second body arm of the device body.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501. The examiner can normally be reached Monday through Friday: 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN J TOLEDO-DURAN/Primary Examiner, Art Unit 3678